DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/28/2020 does not place the application in condition for allowance.
	The previous objection to claim 6 is withdrawn due to Applicant’s amendment.
	The previous rejections of claims 1-9 under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
	The rejection of claim 10 under 35 U.S.C. 112(b) is maintained.
	The previous art rejections are withdrawn. 
	New rejections follow.

Claim Interpretation
	The claims recite a PERC solar cell. This term is not defined in the specification as originally filed. A survey of the art reveals that PERC is an acronym for passivated emitter and rear contact (¶0005 of US PGPub 2017/0352769), which is a particular type of rear contact. The claims recite an aluminum oxide/silicon nitride film adjacent a p-type silicon section near the rear electrode, and a silicon nitride film adjacent an n-type silicon section near a front contact. A person having ordinary skill in the art would understand that films such as those are commonly used to passivate surfaces of a silicon section, the instant specification does in fact discuss front and rear surface passivation in paragraphs [0003] and [0004]. The prior art will be assumed to teach a PERC solar cell if it teaches the claimed structure; the term “PERC” is not interpreted to imply additional structure not positively recited in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “annealing the silicon wafer in an anti-LID (light-induced degradation) manner”. This limitation, the definition of LID as “light-induced degradation” does not find support in the specification as originally filed. Further, Applicant has not submitted evidence to support this definition as having support in priority documents, or that LID is conventionally known in the art to represent “light-induced degradation”. Therefore a skilled artisan would not understand the Applicant to have possession of the claimed invention as of the effective filing date of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “annealing the silicon wafer in an anti-LID (light-induced degradation) manner”. The scope of the phrase is unknown. The substitution of LID for light-induced degradation is not explained in the specification as originally filed, nor are the conditions for anti-LID annealing described. Therefore it is unclear how an annealing step may be performed in an anti-LID (light-induced degradation) manner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/043028A1 to Shan (of record), and further in view of US PGPub 2011/0139229 to Rohatgi and US PGPub 2016/0172510 to Bitnar (of record).
	Regarding claims 1, 2, and 5-7, Shan teaches a bifacial P-type solar cell (Fig. 1, Abstract, pages 8-10 of the translation) comprising
sequentially, from the bottom up, a rear electrode 4, a rear silicon nitride film, a rear alumina film, a P-type silicon 5, an N-type silicon 6, a front silicon nitride film 7 and a front silver electrode 8 (the film 7 is less than 90 nm thick, per step F on p. 9 of the translation, and the electrode 8 extends farther toward the top of the page than layer 7; a skilled artisan would therefore understand the cell to sequentially comprise the front silicon nitride film and front silver electrode; MPEP §2125), wherein the P-type silicon is a silicon substrate of the cell (step A on p. 8 of the translation), the N-type silicon is an N-type emitter formed through diffusion via a front surface of the silicon wafer (step C), the front silver electrode is comprised with a material of silver (step J), the rear electrode is comprised of rear aluminum finger electrodes with a material of aluminum (Fig. 2, step I)
wherein a rear surface of the solar cell is further provided with laser grooving regions running through the rear silicon nitride film and the rear alumina film to the P-type silicon (the laser grooving regions of the embodiment of Figs. 1-3 are dot-shaped; the regions of other embodiments such as that of Fig. 4 are groove-shaped, pages 11, 12 of the translation), an aluminum paste is printed and poured into the laser grooving regions forming rear aluminum strips (the portions of electrode 4 which are formed in the grooving regions 3 of Fig. 5 read on rear aluminum strips; steps H and I and Marked-up Figs. 1 and 5 below), the rear aluminum finger electrodes are printed integrally with the rear aluminum strips in the laser grooving regions (the portions of electrode 4 which are on the sides of and above the rear aluminum strips read on the rear aluminum finger electrodes) and are connected with the P-type silicon via the rear aluminum strips (the rear aluminum strips intercede between the rear aluminum finger electrodes and the portions 9 of the solar cell).


    PNG
    media_image1.png
    662
    721
    media_image1.png
    Greyscale

Fig. 1 of Shan shows that the front surface electrode has a narrow width (dimension of 8 in the left-right direction of the Fig.), similar to the narrow width of the rear aluminum strips and rear aluminum finger electrodes. Shan does not specifically teach that the front silver electrode is comprised of a front silver busbar electrode and a front silver finger electrode perpendicular to the front silver busbar electrode. Bitnar teaches that a front silver electrode may comprise a front silver busbar electrode (elements 153 formed in a line extending left-right in Fig. 2 form a segmented busbar, per ¶0075, 0076) that are parallel to a side a solar cell substrate and a front silver finger electrode (an element 152 extending up-down in Fig. 2) parallel to perpendicular side of a solar cell substrate, so that the front silver finger electrode and front silver busbar electrode are perpendicular to each other, in order to reliably contact a wire guide for connection to other cells and reduce shading (¶0071-0075). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the front silver electrode as a front silver busbar electrode and a front finger electrode perpendicular to the front silver busbar electrode to ensure reliable electrical connection and reduce shading.
Shan clearly teaches that the solar cell of that invention is a bifacial P-type solar cell. Shan does not specifically teach that the rear electrode is comprised of rear silver busbar electrodes with a material of silver that are perpendicular to the rear aluminum finger electrodes. Bitnar teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the rear electrode of a bifacial solar cell to include rear silver busbar electrodes elements of a material of silver (element 173 of Fig. 3), that are perpendicular to the aluminum finger electrodes (elements 172 are formed of aluminum, analogous to the previously recited aluminum finger electrode elements) because such silver busbar electrodes are more solderable than aluminum (Fig. 10, ¶0075, 0082-0084, 0102, 0104, 0105). 
Shan’s solar cell has the form of a rectangle with cut-off corners (Marked-up Fig. 5 above). Shan does not teach a plurality of parallel grooves in a front surface of the P-type silicon that face the front silicon nitride film, the groove extending through the front silicon nitride film and the N-type silicon into the P-type silicon. Rohatgi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a plurality of grooves (such as 50 shown in Fig. 1) which are a set distance from an edge of a solar cell for edge isolation (¶0053). 
Rohatgi’s grooves face a similar front film (40, ¶0030), and extends through the front film and into a similar N-type silicon (15/20 denotes the lower boundary of an emitter, ¶0029) and into similar P-type silicon. A skilled artisan would therefore form a plurality of grooves parallel to each edge of the cell of modified-Shan, such as the edges shown in Marked-up Fig. 5 above, for edge isolation. Each groove would have a longitudinal direction that extends parallel to the edge of the substrate. Since each edge has an opposing edge which is parallel to it, at least one of a plurality of grooves would necessarily have a longitudinal direction that is parallel to the front silver busbar electrode of modified-Shan. 
The inner surface of each groove of modified-Shan is a textured surface with a rectangular cross-section (the exemplary grooves of Rohatgi have a width of 100 microns, and a depth of 30 microns), with two edges of the cross-section being parallel. The combination of references does not teach that the grooves can receive sunlight incident from different directions and capture sunlight through multiple reflections and incidences inside the groove. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). MPEP §2111.01.III. The instant specification teaches that a groove having parallel sides can perform this function (paragraph [0053] recites that the groove may have a square cross-section). Therefore a skilled artisan would expect that the grooves of modified-Shan are capable of the claimed light capture function. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Per claims 2 and 7, modified-Shan teaches the limitations of claim 1. Shan clearly teaches that the edges of the substrate of the solar cell of that invention are continuous and linear (Marked-up Fig. 5 above). A skilled artisan would form each groove to follow the form of the edge to establish edge isolation; therefore the groove of modified-Shan would necessarily be a continuous linear slot.
Further, a skilled artisan would form a laser grooving region along each edge. Since the solar cell substrate of Shan has eight edges, the number of laser grooving regions of modified-Shan is greater than one, and the regions have a continuous line segment-like pattern.
Per claim 5, modified-Shan teaches the limitations of claim 1. Shan teaches that the rear silicon nitride film has a thickness of 60-200 nm, and the rear alumina film has a thickness of 5-30 nm (step E on p. 9 of the translation). Both ranges overlap those claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 6, modified-Shan teaches the limitations of claim 1. Shan teaches that the rear aluminum finger electrodes should take up between 1-15% of the area of the rear surface, in order to optimize contact resistance and recombination rate (first full paragraph of p. 3 of translation). Further, Shan teaches a preferable range of widths of each rear aluminum finger electrodes and a preferable range of spacings (step I, p. 9), both parameters that can determine an overall area of that the aluminum finger electrodes take up on the rear surface. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to change the number of rear aluminum finger electrodes, as it would have been a necessary result of optimizing the area of the rear aluminum finger electrodes for contact resistance and recombination rate.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Bitnar teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the rear silver busbar electrodes as a segmented line in order to achieve the desired benefits (Fig. 3, previously cited passages of Bitnar).

Claim 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan, Rohatgi, and Bitnar as applied to claim 1 above, and further in view of US Patent 4,916,503 to Uematsu.
Regarding claim 3, 4, and 8, modified-Shan teaches the limitations of claim 1. The combination of references does not specifically teach that the groove has the claimed cross section and depth. Uematsu teaches a similar P-type silicon substrate (111 of Fig. 11, 121 of Figs. 12, 131 of Figs. 13, 141 of Fig. 14, 151 of Fig. 15, 161 of Fig. 16) having a plurality of parallel grooves across an entirety of a front surface, an inner surface of the groove being a textured surface (each groove  has a V-like cross section or an oblong cross section), the plurality of parallel grooves each extending through the N-type silicon and extending into the P-type silicon beyond the N-type silicon, in order to improve light collection (C5/L51-C6/L13, C7/L40-C8/L46). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to perform a plurality of parallel grooves in order to improve light collection. 
It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the depth of a V-shaped cross section of a groove, for instance, in order to optimize a cell efficiency (Figs. 8, 12-15 show that the grooves function to break continuity of the emitter layer to achieve benefits taught in C3/L11-C4/L21) and optimize light capture (C9/L1-6). 
	Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the spacing of two immediately adjacent grooves of the parallel grooves in order to optimize efficiency of a cell (C3/L11-C4/L21, C4/L60-C5/L50).
	Finally, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the spacing of two immediately adjacent grooving regions and the width of grooving regions in order to optimize a cell efficiency Figs. 8, 12-15 show that the grooves function to break continuity of the emitter layer to achieve benefits taught in C3/L11-C4/L21, C4/L60-C5/L50) and optimize light capture (C9/L1-6).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan, Rohatgi, and Bitnar as applied to claim 1 above, and further in view of US PGPub 2017/0236964 to Arima (of record).
Regarding claim 9, modified-Shan teaches the limitations of claim 1. The references do not teach that the periphery of the rear electrode is printed with a ring of outer aluminum frame. Arima teaches a solar cell with a similar rear electrode (element 7 of Figs. 2, 3), wherein a periphery of the rear electrode is provided with a ring of outer aluminum frame with a material of aluminum (the outer ring, overlaid with the dashed lines in Marked-up Fig. 2 below, if formed of the same material as element 7b, ¶0031, 0032), wherein the outer aluminum frame is connected with similar corresponding rear silver busbar electrodes (7a) and rear aluminum finger electrodes, respectively. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the rear electrode with the claimed structure because it would have merely required a change of form or shape.
The limitation that the outer aluminum frame is to provide an additional transmission path for electrons is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 

    PNG
    media_image2.png
    573
    551
    media_image2.png
    Greyscale


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan, and further in view of Uematsu and Bitnar.
Regarding claim 10, Shan teaches a method of preparing a bifacial P-type solar cell (Fig. 1, Abstract, pages 8-10 of the translation) comprising
providing a silicon substrate that is P-type silicon wafer (step A on p. 8 of the translation)
wet texturing the front surface and a rear surface of the silicon wafer (steps A and B)
performing diffusion via the front surface of the silicon wafer, to form an N-type emitter of an N-type silicon (step C)
removing phosphosilicate glass and peripheral PN junctions formed during the diffusion (step D)
depositing a rear alumina film on the rear surface of the silicon substrate (step E)
depositing a rear silicon nitride film on a rear surface of the alumina film (step E)
depositing a front silicon nitride film on a front surface of the N-type silicon (step F)
performing laser grooving in the rear surface of the silicon wafer, to form a laser grooving region running through the silicon nitride film and rear alumina film to the silicon wafer (step G, the laser grooving regions of the embodiment of Figs. 1-3 are dot-shaped; the regions of other embodiments such as that of Fig. 4 are groove-shaped, pages 11, 12 of the translation)
printing, using screen printing, a rear aluminum finger electrode on the rear surface of the silicon wafer (bottom of p. 6, top of p. 7), while printing an aluminum paste in the laser grooving region, to form a rear aluminum strip (the portions of electrode 4 which are formed in the grooving regions 3 of Fig. 5 each read on rear aluminum strips; steps H and I and Marked-up Figs. 1 and 5 above), wherein the rear aluminum strip is printed integrally with the rear aluminum finger electrode (the portions of electrode 4 which are on the sides of and above the rear aluminum strips read on the rear aluminum finger electrodes)
printing, using screen printing, a front electrode paste on a front surface of the front silicon nitride film, to form a front silver electrode (step J)
sintering the silicon wafer at a high temperature to form the rear electrode and a front silver electrode (step K).
As noted above, the meaning of “annealing the silicon wafer in an anti-LID (light-induced degradation) manner to obtain the solar cell is unclear. Regardless, Shan teaches a step of annealing (sintering) the cell (Step K). The Examiner interprets this step to read on the claimed annealing step.
Shan does not teach steps of performing laser grooving in a front surface of the silicon substrate to provide a plurality of parallel grooves, wherein the inner surfaces of the grooves are textured surfaces, the plurality of parallel grooves each extending through the N-type silicon and extending into the P-type silicon beyond the N-type silicon. Uematsu teaches a similar P-type silicon substrate (111 of Fig. 11, 121 of Figs. 12, 131 of Figs. 13, 141 of Fig. 14, 151 of Fig. 15, 161 of Fig. 16) having a plurality of parallel grooves on a front surface, an inner surface of the groove being a textured surface (each groove  has a V-like cross section or an oblong cross section) formed by a laser grooving step (specifically see Fig. 15), the plurality of parallel grooves each extending through the N-type silicon and extending into the P-type silicon beyond the N-type silicon, in order to improve light collection (C5/L51-C6/L13, C7/L40-C8/L46). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to perform a grooving step in order to provide a plurality of parallel grooves on the front surface of the P-type silicon, an inner surface of the groove being a textured surface, in order to improve light collection. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Shan’s front silicon nitride film covers portions of the front surface that are not covered by the silver electrode (step K of p. 9 of the translation). Uematsu also teaches a front film which covers portions of the front surface not covered by an electrode (Fig. 11). Therefore a person having ordinary skill in the art would necessarily form the plurality of parallel grooves of modified-Shan to face the silicon nitride film.
Fig. 1 of Shan shows that the front surface electrode has a narrow width (dimension of 8 in the left-right direction of the Fig.), similar to the narrow width of the rear aluminum strips and rear aluminum finger electrodes. Shan does not specifically teach that the front silver electrode is comprised of a front silver busbar electrode and a front silver finger electrode perpendicular to the front silver busbar electrode. Bitnar teaches that a front silver electrode may comprise a front silver busbar electrode (elements 153 formed in a line extending left-right in Fig. 2 form a segmented busbar, per ¶0075, 0076 of Bitnar) that are parallel to a side a solar cell substrate and a front silver finger electrode (an element 152 extending up-down in Fig. 2) parallel to perpendicular side of a solar cell substrate, in order to reliably contact a wire guide for connection to other cells and reduce shading (¶0071-0075). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the front silver electrode as a front silver busbar electrode and a front finger electrode to ensure reliable electrical connection and reduce shading.
Uematsu teaches that the grooves of that invention are parallel to edges of a solar cell (Fig. 11), and Bitnar teaches that a busbar can be parallel to an edge of a solar cell (Fig. 2). The combination of references does not specifically teach that a longitudinal direction of the grooves of modified-Shan are parallel to the front silver busbar electrode. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the longitudinal direction of the grooves to be parallel to the front silver busbar electrode, as it would have been obvious to try an orientation of busbars and grooves that are mutually parallel to an edge and an orientation of busbars which are perpendicular to grooves that are parallel to an edge.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	
 Response to Arguments
Applicant’s arguments with respect to the art rejections of claim(s) 1-10 have been considered but are moot because the grounds of rejection is new.
Applicant argues that the inclusion of the phrase “annealing the silicon wafer in an anti-LID (light-induced degradation) manner” renders claim 10 definite. However, the scope of the phrase is still unknown. The substitution of LID for light-induced degradation is not explained in the specification as originally filed, nor are the conditions for anti-LID annealing described. Further, no evidence is provided that supports LID conventionally meaning “light-induced degradation” in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726